DETAILED ACTION
 	This Office Action is in response to the amendment filed on 01/08/2021 in which claims 1-4, 9-12, and 17-20 have been amended. Claims 1-20 are presented for examination on the merits. Claims 1-20, now re-numbered as claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	In view of the claim amendments filed on 12/02/2021 and the Examiner’s amendments presented below, applicant’s arguments in pages 7-9 with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. Especially the following arguments in the remarks are persuasive: “..However, these reference tokens or pointers are not the equivalent of a "hash verification" token, created by an external audit software as described in Claim 1. In Beecham, the hash pointer is a data pointer that is meant to link together two blocks on the chain. This hash value is created by the participants/member nodes of the blockchain when storing a new block, and not after the block is stored. Therefore, these values are not read from the blockchain, but rather, crated at the time of storing the block. Furthermore, the hash pointer is generated by the member/participants of the blockchain and not an external program as is the case in Claim 1. Moreover, the hash pointer in Beecham is not a verification of anything. It's a hash pointer meaning that another entity can hash the block being pointed to and compare it to the hash pointer. That being said, the hash pointer itself is not a verification, but rather, could be used as part of a verification. Therefore, Beecham fails 
 	As amended, the independent claims 1, 9, and 17 now include the features of allowable subject matters to place the claims in condition for allowance. In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 07/09/2021 re hereby withdrawn.
Amendment to the Claims

2.	CLAIMS:
Please amend the claims below as follows:
1.	(Currently amended) A computing system comprising:
a memory storing program instructions; and
a processor coupled to the memory and configured to execute the program instructions, wherein when executed the program instructions cause the processor to:
read, via an external program, a block hash from a source block that is stored among a hash-linked chain of data blocks on a blockchain;
generate, via the external program, a corresponding block hash based on block content from the source block and verify whether the block hash read from the source block is a same value as the generated corresponding block hash;
generate, via the external program, a token of the source block which identifies whether the block hash verification was successful or not successful, and store the generated token in a verification block among the hash-linked chain of blocks on the blockchain to create a verification point on the blockchain; and
store, via the external program, a copy of the generated token in a block among a hash-linked chain of blocks on an audit blockchain that is independent from the blockchain,
wherein the processor reads the block hash and stores the generated token on the blockchain via a first application programming interface (API) and the processor stores the copy of the generated token on the audit blockchain via a second API.

3.	(Canceled) 

9.	(Currently amended) A method comprising:
reading, via an external program, a block hash from a source block that is stored among a hash-linked chain of data blocks on a blockchain;
generating, via the external program, a corresponding block hash based on block content from the source block and verifying whether the block hash read from the source block is a same value as the generated corresponding block hash;
generating, via the external program, a token of the source block which identifies whether the block hash verification was successful or not successful, and storing the generated token in a verification block among the hash-linked chain of blocks on the blockchain to create a verification point on the blockchain; and
storing, via the external program, a copy of the generated token in a block among a hash-linked chain of blocks on an audit blockchain that is independent from the blockchain,
wherein the reading of the block hash and the storing of the generated token on the blockchain is performed via a first application programming interface (API) and the storing of the copy of the generated token on the audit blockchain is performed via a second API.

17.	(Currently amended) A non-transitory computer-readable medium comprising instructions which when executed by a processor cause a computer to perform a method comprising:
reading, via an external program, a block hash from a source block that is stored among a hash-linked chain of data blocks on a blockchain;
generating, via the external program, a corresponding block hash based on block content from the source block and verifying whether the block hash read from the source block is a same value as the generated corresponding block hash;
generating, via the external program, a token of the source block which identifies whether the block hash verification was successful or not successful, and storing the generated token in a verification block among the hash-linked chain of blocks on the blockchain to create a verification point on the blockchain; and
storing, via the external program, a copy of the generated token in a block among a hash-linked chain of blocks on an audit blockchain that is independent from the blockchain,
wherein the reading of the block hash and the storing of the generated token on the blockchain is performed via a first application programming interface (API) and the storing of the copy of the generated token on the audit blockchain is performed via a second API.

				Allowable Subject Matter
3.	  Claims 1-2 and 4-20 are allowed over prior art of record.
Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance:
   	Independent claims 1, 9, and 17 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Beecham et al. (US 20190288850 A1, prior art on the record) discloses process including: obtaining access to a first database and second database, wherein: the first database stores relationships between values of a plurality of fields, values of a first subset of the fields, and references to locations of values of a second subset of the 
Feeney (US 20160162897 A1, prior art on the record) discloses A method for crypto-currency transaction authentication includes receiving, by a computing device, from a data storage device associated with a first entity, an authentication information demonstrating possession of a private key, retrieving, by the computing device, from an audit chain, at least one crypto-currency transaction to an address associated with a public key corresponding to the private key, and authenticating, by the computing 
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a system and method for verifying a blockchain using an external audit chain. The system may include an engine which facilitates communication between two or more independent blockchains. In one example, the method may include reading block data of a source data block that is stored among a hash-linked chain of data blocks on a blockchain, verifying a hash of the source block based on the block data that is read, generating a token based on the hash verification of the source block. 
	The subject matters of the independent claims 1, 9, and 17 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “…generate, via the external program, a token of the source block which identifies whether the block hash verification was successful or not successful, and store the generated token in a verification block among the hash-linked chain of blocks on the blockchain to create a verification point on the blockchain; and
store, via the external program, a copy of the generated token in a block among a hash-linked chain of blocks on an audit blockchain that is independent from the blockchain,
wherein the processor reads the block hash and stores the generated token on the blockchain via a first application programming interface (API) and the processor stores the copy of the generated token on the audit blockchain via a second API
..” in combination with the rest of the limitations recited in the independent claim 1.

 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in pages 7-9 of the REMARKS filed on 10/08/2021 in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 9, and 17 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498